Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
16, 2018 to be effective May 21, 2018 (the “Effective Date”) by and between PRGX
Global, Inc., a Georgia corporation (the “Company”), and Deborah M. Schleicher
(the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the availability of the Executive’s services; and

WHEREAS, the Executive is willing to make the Executive’s services available to
the Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:

1.    Employment and Duties.

(a)    Position. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, as the Chief Financial Officer, Treasurer and
Controller of the Company, effective as of the Effective Date, on the terms and
subject to the conditions of this Agreement. The Executive agrees to perform
such duties and responsibilities as are customarily performed by persons acting
in such capacity or as are assigned to Executive from time to time by the Board
of Directors of the Company or its designees. The Executive acknowledges and
agrees that from time to time the Company may assign Executive additional
positions with the Company or the Company’s subsidiaries, with such title,
duties and responsibilities as shall be determined by the Company, provided such
duties and responsibilities shall be consistent with those customarily performed
by a chief financial officer, treasurer or controller of a corporation. The
Executive agrees to serve in any and all such positions without additional
compensation. The Executive will report directly to the Chief Executive Officer
of the Company.

(b)    Duties. The Executive shall devote the Executive’s best efforts and full
professional time and attention to the business and affairs of the Company and
the Company’s subsidiaries. During the Term, as defined below, Executive shall
not serve as an officer, director or principal of any other company or
charitable or civic organization without the prior written consent of the Board
of Directors of the Company. The principal place(s) of employment of the
Executive shall be the Company’s executive offices in Atlanta, Georgia, subject
to reasonable travel required for the business of the Company or the Company’s
subsidiaries. The Executive shall be expected to follow and be bound by the
terms of the Company’s Code of Conduct and Code of Ethics for Senior Financial
Officers and any other applicable policies as the Company from time to time may
adopt.

 

1



--------------------------------------------------------------------------------

2.    Term. The term of this Agreement is effective as of the Effective Date,
and will continue through the first anniversary of the Effective Date, unless
terminated or extended as hereinafter provided. This Agreement shall be extended
for successive one-year periods following the original term (through each
subsequent anniversary thereafter) unless any party notifies the other in
writing at least 30 days prior to the end of the original term, or the end of
any additional one-year renewal term, that the Agreement shall not be extended
beyond its then current term. The term of this Agreement, including any renewal
term, is referred to herein as the “Term.”

3.    Compensation.

(a)    Base Salary. The Company shall pay the Executive an annual base salary of
$320,000.00. The annual base salary shall be paid to the Executive in accordance
with the established payroll practices of the Company (but no less frequently
than monthly) subject to ordinary and lawful deductions. The Compensation
Committee of the Company will review the Executive’s base salary from time to
time to consider whether any increase should be made. The base salary during the
Term will not be less than that in effect at any time during the Term.

(b)    Annual Bonus. During the Term, the Executive will be eligible to
participate in an annual incentive bonus plan that will establish measurable
criteria and incentive compensation levels payable to the Executive for
performance in relation to defined targets established by the Compensation
Committee of the Company, after consultation with management, and consistent
with the Company’s business plans and objectives. To the extent the targeted
performance levels are exceeded, the incentive bonus plan will provide a means
by which the annual bonus will be increased. Similarly, the incentive plan will
provide a means by which the annual bonus will be decreased or eliminated if the
targeted performance levels are not achieved. In connection with such annual
incentive bonus plan, subject to the corresponding performance levels being
achieved, the Executive shall be eligible for an annual target bonus equal to
65 percent of the Executive’s annual base salary and an annual maximum bonus of
not less than 130 percent of the Executive’s annual base salary. Any bonus
payments due hereunder shall be payable to the Executive no later than the 15th
day of the third month following the end of the applicable year to which the
incentive bonus relates. Notwithstanding the foregoing, the Executive’s annual
incentive bonus for calendar year 2018 shall be prorated based on the number of
days the Executive is employed during calendar year 2018.

(c)    Stock Compensation. The Company shall grant to the Executive, effective
as of the Effective Date, as inducement equity awards, nonqualified stock
options covering 100,000 shares of the common stock, no par value per share, of
the Company (the “Initial Options”), restricted stock covering 20,536 shares of
such common stock (the “Initial Restricted Stock”), and 10,000 performance-based
restricted stock units (“PBUs”) which will vest and become payable in accordance
with terms comparable to the terms of the PBUs granted to the Company’s
executive officers on March 30, 2017 (the “Initial PBUs”). Additionally, the
Company shall grant to the Executive, effective as of the later of the Effective
Date and the date of the Company’s 2018 annual grant of equity to the Company’s
other executive officer direct reports to the Chief Executive Officer, as
additional inducement equity awards, 19,754 PBUs which will vest and become
payable in accordance with terms comparable to the terms of the PBUs granted to
such other Company executive officers (the “2018 PBUs”). The Initial Options,

 

2



--------------------------------------------------------------------------------

Initial Restricted Stock, Initial PBUs, and 2018 PBUs will constitute inducement
awards, be granted outside of any shareholder-approved equity compensation plan
of the Company, and will vest as follows:

(i)    The Initial Options will be time-vested options with an exercise price
equal to the fair market value of the common stock as of the date of grant, have
a term of seven years and will vest and become exercisable with respect to
one-third of the Initial Options on each of the first three anniversaries of the
date of grant, subject to the Executive’s continued employment through such
date(s).

(ii)    The Initial Restricted Stock will be time-vested restricted stock and
will vest and become nonforfeitable with respect to one-third of the Initial
Restricted Stock on each of the first three anniversaries of the date of grant,
subject to the Executive’s continued employment through such date(s).

(iii)    The Initial PBUs and 2018 PBUs will be performance-based restricted
stock units and will vest in accordance with their respective terms.

The Initial Options, Initial Restricted Stock, Initial PBUs and 2018 PBUs shall
be subject to such other customary terms and conditions as shall be set forth in
separate inducement award agreements.

Beginning in calendar year 2019, the Executive shall be eligible to receive
stock options, restricted stock, stock appreciation rights and/or other equity
awards under the Company’s applicable equity plans on such basis as the
Compensation Committee or the Board of Directors of the Company or their
designees, as the case may be, may determine on a basis not less favorable than
that provided to the class of employees that includes the Executive. Except as
specifically set forth above, however, nothing herein shall require the Company
to make any equity grants or other awards to the Executive in any specific year.

(d)    Supplemental 2018 Bonus. The Company shall pay the Executive a
supplemental bonus in the amount of $25,000 (subject to ordinary and lawful
deductions) within thirty (30) days after the Effective Date, subject to the
Executive’s continued employment through such payment date. Notwithstanding the
foregoing, however, if the Company terminates the Executive’s employment for
Cause in accordance with Section 7(b) hereof, or the Executive terminates the
Executive’s employment other than for Good Reason in accordance with
Section 7(d) hereof, in either case before the one-year anniversary of the
Effective Date, the Executive shall repay $25,000 to the Company within thirty
(30) days after the Executive terminates employment.

4.    Indemnity. The Company and the Executive will enter into the Company’s
standard indemnification agreement for executive officers.

5.    Benefits.

(a)    Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company or the
Company’s subsidiaries provide to the class of employees that includes the
Executive, on a basis not less

 

3



--------------------------------------------------------------------------------

favorable than that provided to such class of employees, including, without
limitation, group medical, disability and life insurance, paid time-off, and
retirement plan, subject to the terms and conditions of such plans, programs or
forms of compensation or benefits.

(b)    Paid Time-Off. The Executive shall be entitled to five weeks of paid
time-off annually, to be accrued and used in accordance with the normal Company
paid time-off policy.

6.    Reimbursement of Expenses.

(a)    Ordinary Course. The Company shall reimburse the Executive, subject to
presentation of adequate substantiation, including receipts, for the reasonable
travel, entertainment, lodging and other business expenses incurred by the
Executive in accordance with the Company’s expense reimbursement policy in
effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.

(b)    Relocation, Temporary Housing and Living. The Company shall reimburse the
Executive for costs and expenses incurred for relocation and temporary housing
and living on or before December 15, 2018, including but are not limited to:
(1) temporary living expenses comprised of housing costs (hotel or other
rental), ground and air travel expenses, and other related incidentals incurred
beginning on May 16, 2018 through date of purchase or signing of a lease for the
Executive’s residence in the Atlanta, Georgia metropolitan area; (2) up to two
house-hunting trips for the Executive and her spouse, including ground and air
travel expenses and lodging and meals; (3) costs incurred to move or ship
household items; (4) costs incurred to move or ship up to one automobile;
(5) home purchase closing costs including, but not limited to all fees, taxes,
attorney costs, lender and loan related costs (including loan origination costs
and points), inspections, surveys, title costs, transfer costs, taxes and fees,
recording fees, etc.; and (6) other costs incidental to the move or
establishment of a new residence and residency. Reimbursement of such costs and
expenses is subject to presentation of adequate substantiation, including
receipts. In no event shall the total amounts to be reimbursed pursuant to this
Section 6(b) exceed $45,000 in the aggregate. To the extent the reimbursement of
any of these costs or expenses constitute taxable income to the Executive, the
Company will pay a “gross up” payment to the Executive in order to place the
Executive in the same after-tax position that the Executive would have been in
had the reimbursement not been taxable to the Executive. This gross up will be
computed on any portion of the reimbursement that is taxable income to the
Executive by dividing the amount requested for reimbursement by 55.55% to gross
up the reimbursement for the Executive’s federal income tax (at a rate of 37%);
Georgia state income tax (at a rate of 6%); and the employee portion of Medicare
tax of (1.45%). Reimbursement of costs and any related gross up amounts are to
be reimbursed or paid within two weeks of the Executive’s request for
reimbursement that are accompanied by adequate substantiation. Executive may
request cost reimbursement no more often than every two weeks. All such
reimbursements and related gross-up payments required to be made hereunder will
be made on or before December 31, 2018.

 

4



--------------------------------------------------------------------------------

7.    Termination of Employment.

(a)    Death or Incapacity. The Executive’s employment under this Agreement
shall terminate automatically upon the Executive’s death. If the Board of
Directors of the Company determines that the Incapacity, as hereinafter defined,
of the Executive has occurred, it may terminate the Executive’s employment and
this Agreement. “Incapacity” shall mean the inability of the Executive to
perform the essential functions of the Executive’s job due to a physical or
mental impairment, with or without reasonable accommodation, for a period of 90
days in the aggregate in any rolling 180-day period.

(b)    Termination by Company For Cause. The Company may terminate the
Executive’s employment during the Term of this Agreement for Cause. For purposes
of this Agreement, “Cause” shall mean, as determined by the Board of Directors
of the Company in good faith, the following:

(i)    the Executive’s willful misconduct or gross negligence in connection with
the performance of the Executive’s duties which the Board of Directors of the
Company believes does or is likely to result in material harm to the Company or
any of its subsidiaries;

(ii)    the Executive’s misappropriation or embezzlement of funds or property of
the Company or any of its subsidiaries;

(iii)    the Executive’s fraud or dishonesty with respect to the Company or any
of its subsidiaries;

(iv)    the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or dishonesty;

(v)    the Executive’s breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Company (including, without, limitation the Company’s Code of
Conduct, Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt), after being advised in
writing of such breach or violation and being given 30 days to remedy such
breach or violation, to the extent that such breach or violation can be cured;

(vi)    the Executive’s breach of fiduciary duties owed to the Company or any of
its subsidiaries;

(vii)    the Executive’s engagement in habitual insobriety or the use of illegal
drugs or substances; or

(viii)    the Executive’s willful failure to cooperate, or willful failure to
cause and direct persons under the Executive’s management or direction, or
employed by, or consultants or agents to, the Company or its subsidiaries to
cooperate, with all corporate investigations or independent investigations by
the Board of Directors of the

 

5



--------------------------------------------------------------------------------

Company or its subsidiaries, all governmental investigations of the Company or
its subsidiaries or orders involving the Executive, the Company or the Company’s
subsidiaries entered by a court of competent jurisdiction.

Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.

(c)    Termination by Executive for Good Reason. The Executive may terminate the
Executive’s employment for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the following:

(i)    any action taken by the Company which results in a material reduction in
the Executive’s authority, duties or responsibilities (except that any change in
the foregoing that results solely from (A) the Company ceasing to be a publicly
traded entity or from the Company becoming a wholly-owned subsidiary of another
publicly traded entity or (B) any change in the geographic scope of the
Executive’s authority, duties or responsibilities or (C) Executive no longer
serving as the Company’s Treasurer and/or Controller will not, in any event and
standing alone, constitute a substantial reduction in the Executive’s authority,
duties or responsibilities), including any requirement that the Executive report
directly to anyone other than the Chief Executive Officer of the Company;

(ii)    the assignment to the Executive of duties that are materially
inconsistent with Executive’s authority, duties or responsibilities;

(iii)    any material decrease in the Executive’s base salary or annual bonus
opportunity or the benefits generally available to the class of employees that
includes the Executive, except to the extent the Company has instituted a
salary, bonus or benefits reduction generally applicable to all executives of
the Company other than in contemplation of or after a Change in Control;

(iv)    the relocation of the Executive to any principal place of employment
other than Atlanta, Georgia, or any requirement that executive relocate her
residence other than to the Atlanta, Georgia metropolitan area, without the
Executive’s express written consent to either such relocation; provided,
however, this subsection (iv) shall not apply in the case of business travel
which requires the Executive to relocate temporarily for periods of 90 days or
less;

 

6



--------------------------------------------------------------------------------

(v)    the failure by the Company to pay to the Executive any portion of the
Executive’s base salary, annual bonus or other benefits within 10 days after the
date the same is due; or

(vi)    any material failure by the Company to comply with the terms of this
Agreement.

Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Executive where Cause for the Executive’s
termination by the Company exists and the Company then follows the procedures
described above. The Executive must give the Company notice of any event or
condition that would constitute “Good Reason” within 30 days of the event or
condition which would constitute “Good Reason,” and upon the receipt of such
notice the Company shall have 30 days to remedy such event or condition. If such
event or condition is not remedied within such 30-day period, any termination of
employment by the Executive for “Good Reason” must occur within 30 days after
the period for remedying such condition or event has expired.

(d)    Termination by Company Without Cause or by Executive Other than For Good
Reason. The Company may terminate the Executive’s employment during the Term of
this Agreement without Cause, and Executive may terminate the Executive’s
employment for other than Good Reason, upon 30 days’ written notice. The Company
may elect to pay the Executive her base salary and the Company’s contribution to
the cost of the Executive’s welfare benefits during any applicable notice period
(in accordance with the established payroll practices of the Company, no less
frequently than monthly) and remove her from active service.

(e)    Termination on Failure to Renew. The Company and the Executive agree that
the Executive’s employment will terminate immediately following the expiration
of the Term of the Agreement, if the Company notifies the Executive that the
Term of the Agreement shall not be extended as provided in Section 2 above.

(f)     Resignation from Positions with the Company. Notwithstanding any other
provision of this Agreement, the Executive agrees to resign, as soon as
administratively practicable, from any and all positions held with the Company
or any subsidiary or affiliate of the Company, at the time of termination of the
Executive’s employment if the Executive’s employment is terminated pursuant to
Sections 7(b), (c), (d) or (e) of this Agreement and the Executive is serving in
any such positions at such time.

8.    Obligations of the Company Upon Termination.

(a)    Without Cause; Good Reason; Non-Renewal (No Change in Control). If,
during the Term, the Company terminates the Executive’s employment without Cause
in accordance with Section 7(d) hereof, the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, or the
Executive’s employment terminates upon the Company’s failure to renew the
Agreement in accordance with Section 7(e) hereof,

 

7



--------------------------------------------------------------------------------

other than within sixty (60) days before or two years after a Change in Control,
subject to Section 20 below, the Executive shall be entitled to receive:

(i)    payment of the Executive’s base salary in effect immediately preceding
the date of the Executive’s termination of employment (or, if greater, the
Executive’s annual base salary in effect immediately preceding any action by the
Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s employment for Good Reason), for the period equal to
the greater of (A) one year or (B) the sum of four weeks for each full year of
continuous service the Executive has with the Company and its subsidiaries at
the time of termination of employment, such period beginning immediately
following termination of employment (the period after the date of the
Executive’s termination of employment for which the Executive shall be entitled
to continued payment of base salary pursuant to this Section 8(a)(i) shall be
referred to as the “Severance Period”), payable in accordance with the
established payroll practices of the Company (but no less frequently than
monthly) beginning on the first payroll date following 60 days after termination
of employment, with the Executive to receive at that time a lump sum payment
with respect to any installments the Executive was entitled to receive during
the first 60 days following termination of employment, and the remaining
payments made as if they had commenced immediately following termination of
employment; provided, however, that notwithstanding anything contained in this
Section 8(a)(i) to the contrary, if the Executive’s employment terminates as
described above before the first anniversary of the Effective Date, the
Severance Period shall be limited to the greater of (A) six months or (B) the
number of monthly anniversaries after the Effective Date that the Executive
remained employed;

(ii)    payment of an amount equal to the Executive’s actual earned full- year
bonus for the year in which the termination of Executive’s employment occurs,
prorated based on the number of days the Executive was employed for the year,
payable at the time the Executive’s annual bonus for the year otherwise would be
paid had the Executive continued employment;

(iii)    continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Severance
Period, provided that such continued participation is possible under the general
terms and provisions of such plans and programs and provided that such continued
coverage by the Company shall terminate in the event Executive becomes eligible
for any such coverage under another employer’s plans. If the Company reasonably
determines that maintaining such coverage for the Executive or the Executive’s
spouse or dependents is not feasible under the terms and provisions of such
plans and programs (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided), the Company
shall pay the Executive cash equal to the estimated cost of the expected Company
contribution therefor for such same period of time, with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for the period during which such cash payments are
to be provided;

 

8



--------------------------------------------------------------------------------

(iv)    payment of any Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (A) the Executive’s annual base
salary through Executive’s termination of employment which remains unpaid,
(B) the amount, if any, of any incentive or bonus compensation earned for any
completed fiscal year of the Company which has not yet been paid, (C) any
reimbursements for expenses incurred but not yet paid, and (D) any benefits or
other amounts, including both cash and stock components, which pursuant to the
terms of any plans, policies or programs have been earned or become payable, but
which have not yet been paid to the Executive, including payment for any unused
paid time-off (but not including amounts that previously had been deferred at
the Executive’s request, which amounts will be paid in accordance with the
Executive’s existing directions). The Accrued Obligations will be paid to the
Executive in a lump sum as soon as administratively feasible after the
Executive’s termination of employment, which for purposes of any incentive or
bonus compensation described in (B) above shall mean at the same time such
annual bonus would otherwise have been paid;

(v)     vesting of a prorated number of the Executive’s outstanding unvested
options, restricted stock and other equity-based awards that would have vested
based solely on the continued employment of the Executive through the first
applicable vesting date immediately following the date of termination of
employment for each type of such award (e.g., options, restricted stock, etc.)
equal to the number of awards of such type that would vest as of such next
vesting date multiplied by a fraction, the numerator of which is the number of
monthly anniversaries that have occurred, as measured from the immediately
preceding vesting date of such award (or, if none, since the date of grant of
such award) to the date of termination of Executive’s employment, and the
denominator of which is the number of monthly anniversary dates between such
immediately preceding vesting date of such award (or, if none, the date of grant
of such award) and the first vesting date immediately following the date of
termination of Executive’s employment for such type of award. Additionally, all
of Executive’s outstanding stock options shall remain outstanding until the
earlier of (i) one year after the date of termination of the Executive’s
employment or (ii) the original expiration date of the options (disregarding any
earlier expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive’s employment); and

(vi)    payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 90 days after the termination of the
Executive’s employment.

(b)    Without Cause; Good Reason; Non-Renewal (Change in Control). If, during
the Term, the Company terminates the Executive’s employment without Cause in
accordance with Section 7(d) hereof, the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, or the
Executive’s employment terminates upon the Company’s failure to renew the
Agreement in accordance with Section 7(e) hereof,

 

9



--------------------------------------------------------------------------------

within sixty (60) days before or two years after a Change in Control, subject to
Section 20 below, the Executive shall be entitled to receive:

(i)    payment of the Executive’s base salary in effect immediately preceding
the date of the Executive’s termination of employment (or, if greater, the
Executive’s annual base salary in effect immediately preceding any action by the
Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s employment for Good Reason), for the period equal to
the greater of (A) 18 months or (B) the sum of four weeks for each full year of
continuous service the Executive has with the Company and its subsidiaries at
the time of termination of employment, such period beginning immediately
following termination of employment (the period after the date of the
Executive’s termination of employment for which the Executive shall be entitled
to continued payment of base salary pursuant to this Section 8(b)(i) shall be
referred to as the “Change in Control Severance Period”), payable in accordance
with the established payable practices of the Company (but no less frequently
than monthly) beginning on the first payroll date following 60 days after
termination of employment, with the Executive to receive at that time a lump sum
payment with respect to any installments the Executive was entitled to receive
during the first 60 days following termination of employment; provided, however,
that notwithstanding anything contained in this Section 8(b)(i) to the contrary,
if the Executive’s employment terminates as described above before the first
anniversary of the Effective Date, the Change in Control Severance Period shall
be limited to the greater of (A) nine months or (B) the product of 1.5
multiplied by number of monthly anniversaries after the Effective Date that the
Executive remained employed;

(ii)    payment of an amount equal to the Executive’s actual earned full- year
bonus for the year in which the termination of Executive’s employment occurs,
prorated based on the number of days the Executive was employed for the year,
payable at the time the Executive’s annual bonus for the year otherwise would be
paid had the Executive continued employment;

(iii)    continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Change in Control Severance
Period, on a monthly or more frequent basis, on the same basis and at the same
cost to the Executive as available to similarly-situated active employees during
such Change in Control Severance Period, provided that such continued
participation is possible under the general terms and provisions of such plans
and programs and provided that such continued contribution by the Company shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans. If the Company reasonably determines that maintaining
such coverage for the Executive or the Executive’s spouse or dependents is not
feasible under the terms and provisions of such plans and programs (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided), the Company shall pay the Executive cash equal
to the estimated cost of the expected Company contribution therefor for such
same period of time, with such payments to be made in accordance with the
established payroll practices of the Company (not less frequently than monthly)
for the period during which such cash payments are to be provided;

 

10



--------------------------------------------------------------------------------

(iv)    payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;

(v)    vesting in full of the Executive’s outstanding unvested options,
restricted stock and other equity-based awards that would have vested based
solely on the continued employment of the Executive. Additionally, all of the
Executive’s outstanding stock options shall remain outstanding until the earlier
of (i) one year after the date of termination of the Executive’s employment or
(ii) the original expiration date of the options (disregarding any earlier
expiration date provided for in any other agreement, including without
limitation any related grant agreement, based solely on the termination of the
Executive’s employment); and

(vi)    payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 90 days after the termination of the
Executive’s employment.

(c)    Death or Incapacity. If the Executive’s employment is terminated by
reason of death or Incapacity in accordance with Section 7(a) hereof, the
Executive shall be entitled to receive:

(i)    payment of an amount equal to the actual full-year bonus earned for the
year that includes Executive’s death or Incapacity, prorated based on the number
of days the Executive is employed for the year, payable at the same time such
annual bonus would otherwise have been paid had the Executive continued
employment; and

(ii)    payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid.

(d)     Cause; Other Than for Good Reason. If the Company terminates the
Executive’s employment for Cause in accordance with Section 7(b) hereof, or the
Executive terminates the Executive’s employment other than for Good Reason in
accordance with Section 7(d) hereof, this Agreement shall terminate without any
further obligation to the Executive other than to pay the Accrued Obligations
(except that any incentive or bonus compensation earned for any completed fiscal
year of the Company which has not yet been paid shall not be paid if the Company
terminates the Executive’s employment for Cause in accordance with Section 7(b)
hereof) as soon as administratively feasible after the Executive’s termination
of employment.

(e)    Release and Waiver. Notwithstanding any other provision of this
Agreement, the Executive’s right to receive any payments or benefits under
Sections 8(a)(i), (ii), (iii), (v) and (vi) and 8(b)(i), (ii), (iii), (v) and
(vi) of this Agreement upon the termination of the Executive’s employment by the
Company without Cause, by the Executive for Good Reason, or upon the Company’s
failure to renew the Agreement is contingent upon and subject to the Executive
signing and delivering to the Company a separation agreement and complete
general

 

11



--------------------------------------------------------------------------------

release of all claims in a form acceptable to Company, and allowing the
applicable revocation period required by law to expire without revoking or
causing revocation of same, within 60 days following the date of termination of
Executive’s employment.

(f)     Change in Control. For purposes of this Agreement, Change in Control
means the occurrence of any of the following events:

(i)    The accumulation in any number of related or unrelated transactions by
any person of beneficial ownership (as such term is used in Rule 13d-3,
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of 50 percent or more of the combined total voting power of the Company’s
voting stock; provided that for purposes of this subsection (a), a Change in
Control will not be deemed to have incurred if the accumulation of 50 percent or
more of the voting power of the Company’s voting stock results from any
acquisition of voting stock (i) by the Company, (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of the
Company’s subsidiaries, or (iii) by any person pursuant to a merger,
consolidation, reorganization or other transaction (a “Business Combination”)
that would not cause a Change in Control under subsection (ii) below; or

(ii)    A consummation of a Business Combination, unless, immediately following
that Business Combination, substantially all the persons who were the beneficial
owners of the voting stock of the Company immediately prior to that Business
Combination beneficially own, directly or indirectly, at least 50 percent of the
combined voting power of the voting stock of the entity resulting from that
Business Combination (including, without limitation, an entity that as a result
of that transaction owns the Company, or all or substantially all of the Company
assets, either directly or through one or more subsidiaries) in substantially
the same proportions relative to each other as the ownership, immediately prior
to that Business Combination, of the voting stock of the Company;

(iii)    A sale or other disposition of all or substantially all of the assets
of the Company except pursuant to a Business Combination that would not cause a
Change in Control under subsection (ii) above;

(iv)    At any time less than a majority of the members of the Board of
Directors of the Company or any entity resulting from any Business Combination
are Incumbent Board Members.

(v)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (ii) above; or

(vi)    Any other transaction or event that the Board of Directors of the
Company identifies as a Change in Control for purposes of this Agreement.

(vii)    For purposes of this Agreement, an “Incumbent Board Member” shall mean
any individual who either is (a) a member of the Company Board of Directors as
of the Effective Date or (b) a member who becomes a member of the Company’s

 

12



--------------------------------------------------------------------------------

Board of Directors subsequent to the Effective Date of this Agreement, whose
election or nomination by the Company’s shareholders, was approved by a vote of
at least a majority of the then Incumbent Board Members (either by specific vote
or by approval of a proxy statement of the Company in which that person is named
as a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14A-11 of the Exchange Act) with respect to the election or removal of directors
or other actual threatened solicitation of proxies or consents by or on behalf
of the person other than a board of directors. For purposes of this Agreement, a
person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trusts, unincorporated organization or any other entity of any kind.

9.    Business Protection Agreements.

(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)    “Business of the Company” means services to (A) identify clients’
erroneous or improper payments to vendors and assist clients in the recovery of
monies owed to clients as a result of overpayments and overlooked discounts,
rebates, allowances and credits, (B) identify and assist clients in recovering
amounts owed to them by other third parties, including amounts owed to clients
due to non-compliance with applicable contracts, course of dealing or usual and
customary terms, (C) assist clients in efforts to organize, manage and analyze
their purchasing and payment data, and (D) assist clients in analyzing and
managing vendor-related risks.

(ii)    “Confidential Information” means any information about the Company or
the Company’s subsidiaries and their employees, customers and/or suppliers which
is not generally known outside of the Company or the Company’s subsidiaries,
which Executive learns of in connection with Executive’s employment with the
Company, and which would be useful to competitors or the disclosure of which
would be damaging to the Company or the Company’s subsidiaries. Confidential
Information includes, but is not limited to: (A) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (B) the terms upon which the
Company or the Company’s subsidiaries obtains products from their suppliers and
sells services and products to customers; (C) the nature, origin, composition
and development of the Company or the Company’s subsidiaries’ services and
products; and (D) the manner in which the Company or the Company’s subsidiaries
provide products and services to their customers.

(iii)    “Material Contact” means contact in person, by telephone, or by paper
or electronic correspondence in furtherance of the Business of the Company.

(iv)    “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit A attached hereto. Executive acknowledges and agrees that
this is the area in which the Company and its subsidiaries does business at the
time of the execution of this Agreement, and in which the Executive will have
responsibility, at a

 

13



--------------------------------------------------------------------------------

minimum, on behalf of the Company and the Company’s subsidiaries. Executive
acknowledges and agrees that if the geographic area in which Executive has
responsibility should change while employed under this Agreement, Executive will
execute an amendment to the definition of “Restricted Territory” to reflect such
change. This duty shall be part of the consideration provided by Executive for
Executive’s employment hereunder.

(v)    “Trade Secrets” means the trade secrets of the Company or the Company’s
subsidiaries as defined under applicable law.

(b)     Confidentiality. Executive agrees that the Executive will not (other
than in the performance of Executive’s duties hereunder), directly or
indirectly, use, copy, disclose or otherwise distribute to any other person or
entity: (a) any Confidential Information during the period of time the Executive
is employed by the Company and for a period of five years thereafter; or (b) any
Trade Secret at any time such information constitutes a trade secret under
applicable law, except in either case as required by applicable law. Upon the
termination of Executive’s employment with the Company (or upon the earlier
request of the Company), Executive shall promptly return to the Company all
documents and items in the Executive’s possession or under the Executive’s
control which contain any Confidential Information or Trade Secrets.
Notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a Trade Secret that (i) is made (A) in confidence to a Federal, State or local
government official, either directly or indirectly, or to an attorney, and
(B) solely for purposes of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding filed in a lawsuit or other proceeding, if such filing is made
under seal. If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Trade
Secret to the Executive’s attorney and use the Trade Secret in the court
proceeding, if the Executive (i) files any document containing the Trade Secret
under seal and (ii) does not disclose the Trade Secret, except pursuant to court
order.

(c)    Non-Competition. Executive agrees that during the Executive’s employment
with the Company and for a period of two years thereafter, Executive will not,
either for herself or on behalf of any other person or entity, compete with the
Business of the Company within the Restricted Territory by performing activities
which are the same as or substantially similar to those performed by Executive
for the Company or the Company’s subsidiaries.

(d)    Non-Solicitation of Customers. Executive agrees that during Executive’s
employment with the Company and for a period of two years thereafter, Executive
shall not, directly or indirectly, solicit any actual or prospective customers
of the Company or the Company’s subsidiaries with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of the Company.

(e)    Non-Recruitment of Employees or Contractors. Executive agrees that during
the Executive’s employment with the Company and for a period of two years
thereafter, Executive will not, directly or indirectly, solicit or attempt to
solicit any employee or contractor of the Company or the Company’s subsidiaries
with whom Executive had Material Contact, to terminate or lessen such employment
or contract.

 

14



--------------------------------------------------------------------------------

(f)    Future Cooperation. Executive agrees that, notwithstanding the
termination of Executive’s employment and for a period of two years thereafter,
Executive upon reasonable notice will make herself available to Company or its
designated representatives for the purposes of: (a) providing information
regarding the projects and files on which Executive worked for the purpose of
transitioning such projects, and (b) providing information regarding any other
matter, file, project and/or client with whom Executive was involved while
employed by Company; provided that such cooperation shall not unreasonably
interfere with Executive’s other business affairs. The Company will reimburse
the Executive for all reasonable out of pocket expenses incurred with such
cooperation and, if such cooperation is to be rendered during the time after
which no additional severance is owed to the Executive, shall compensate
Executive for her services and time as a consultant at customary and market
rates to be mutually agreed upon by the parties.

(g)     Obligations of the Company. The Company agrees to provide Executive with
Confidential Information in order to enable Executive to perform Executive’s
duties hereunder. The covenants of Executive contained in the covenants of
Confidentiality, Non- Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 9(b) - 9(e)
above (“Protective Covenants”) are made by Executive in consideration for the
Company’s agreement to provide Confidential Information to Executive, and
intended to protect Company’s Confidential Information and the investments the
Company makes in training Executive and developing customer goodwill.

(h)    Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 9 and Section 10 hereof
are reasonable as to time, scope and territory given the Company and the
Company’s subsidiaries’ need to protect their business, customer relationships,
personnel, Trade Secrets and Confidential Information. Executive acknowledges
and represents that Executive has substantial experience and knowledge such that
Executive can readily obtain subsequent employment which does not violate this
Agreement.

(i)     Obligations to Former Employers. Executive represents to the Company
that: (i) except as disclosed to the Company in writing on or before the date of
this Agreement, Executive is not a party to any agreement that may restrict
Executive from engaging in any activities which Executive may be required or
expected to perform in connection with Executive’s duties with the Company, and
(ii) Executive has returned or destroyed any papers or electronic media in
Executive’s possession that contained trade secrets or confidential information
of any former employer or other third party that Executive had a duty to return
or destroy. Executive will not disclose or use any trade secrets or confidential
information of any former employer or other third party for the Company’s
benefit without the prior written consent of such party and the Company.

(j)     Protected Rights. Notwithstanding any other provision of this Agreement,
the Company and Executive acknowledge and agree that nothing in this Agreement
shall prohibit Executive from reporting possible violations of Federal, State or
other law or regulations to, or

 

15



--------------------------------------------------------------------------------

filing a charge or other complaint with, any governmental agency or entity,
including but not limited to the Department of Justice, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission,
Congress, and any Inspector General, or making any other disclosures that are
protected under any whistleblower provisions of Federal, State or other law or
regulation or assisting in any such investigation or proceeding. Executive
further acknowledges that nothing herein limits Executive’s ability to
communicate with any such governmental agency or entity or otherwise participate
in any such investigation or proceeding that may be conducted by any such
governmental agency or entity, including providing documents or other
information, without notice to the Company. Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that Executive made any such
reports or disclosures or is assisting in any such investigation. Additionally,
Executive (i) does not waive any rights to any individual monetary recovery or
other awards in connection with reporting any such information to any such
governmental agency or entity, (ii) does not breach any confidentiality or other
provision hereunder in connection with any such reporting or disclosures, and
(ii) will not be prohibited from receiving any amounts hereunder as the result
of making any such reports or disclosures or assisting with any such
investigation or proceeding.

(k)    Specific Performance. Executive acknowledges and agrees that any breach
of any of the Protective Covenants or the provisions of Section 10 by her will
cause irreparable damage to the Company or the Company’s subsidiaries, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by her.

10.    Ownership of Work Product.

(a)    Assignment of Inventions. Executive will make full written disclosure to
the Company, and hold in trust for the sole right and benefit of the Company,
and hereby assigns to the Company, or its designees, all of the Executive’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time the Executive is engaged as an employee of the Company (collectively
referred to as “Inventions”) and which (i) are developed using the equipment,
supplies, facilities or Confidential Information or Trade Secrets of the Company
or the Company’s subsidiaries, (ii) result from or are suggested by work
performed by Executive for the Company or the Company’s subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company’s subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company’s
subsidiaries, will be the sole and exclusive property of the Company or the
Company’s subsidiaries, and Executive will and hereby does assign all of the
Executive’s right, title and interest in such Inventions to the Company and the
Company’s subsidiaries. Executive further acknowledges that all original works
of authorship which are

 

16



--------------------------------------------------------------------------------

made by her (solely or jointly with others) within the scope of and during the
period of the Executive’s employment arrangement with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

(b)    Patent and Copyright Registrations. Executive agrees to assist the
Company and the Company’s subsidiaries, or their designees, at the Company or
the Company’s subsidiaries’ expense, in every proper way to secure the Company’s
or the Company’s subsidiaries’ rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company’s subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company’s subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agrees that the
Executive’s obligation to execute or cause to be executed, when it is in the
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.

(c)    Inventions Retained and Licensed. There are no inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
Executive prior to the Executive’s employment with the Company (collectively
referred to as “Prior Inventions”), which belong to Executive, which relate to
the Company’s or the Company’s subsidiaries’ proposed business, products or
research and development, and which are not assigned to the Company or the
Company’s subsidiaries hereunder.

(d)    Return of Company Property and Information. The Executive agrees not to
remove any property of the Company or the Company’s subsidiaries or information
from the premises of the Company or the Company’s subsidiaries, except when
authorized by the Company or the Company’s subsidiaries. Executive agrees to
return all such property and information within seven days following the
cessation of Executive’s employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company’s
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive’s employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall certify in writing that
all copies of information subject to this Agreement located on the Executive’s
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive’s individual tax
returns.

11.    Mitigation. The Executive shall not be required to mitigate the amount of
any payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in

 

17



--------------------------------------------------------------------------------

Section 8 shall not be reduced, offset or subject to recovery by the Company by
reason of any compensation earned by the Executive as the result of employment
by another employer after the Date of Termination, or otherwise.

12.    Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.

13.    Modification and Severability. The terms of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or provision in
this Agreement shall be found unenforceable, it shall be severed and the
remaining covenants and provisions enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions be in
time, territory, scope of prohibited activities, or other respects.

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

15.    Remedies and Forum. The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Northern District of Georgia or the State or Superior Courts of Cobb County,
Georgia. Notwithstanding the pendency of any proceeding, either party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury. The parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company’s subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.

16.    Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.

17.    Amendment. This Agreement may not be varied, altered, modified or in any
way amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

18.    Binding Effect. This Agreement shall be binding on the Executive and the
Company and their respective successors and assigns effective on the Effective
Date. Executive consents to any assignment of this Agreement by the Company, so
long as the Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same

 

18



--------------------------------------------------------------------------------

extent that the Company would be required to perform it if no such succession
had taken place. If the Executive dies before receiving all payments due under
this Agreement, unless expressly otherwise provided hereunder or in a separate
plan, program, arrangement or agreement, any remaining payments due after the
Executive’s death shall be made to the Executive’s beneficiary designated in
writing (provided such writing is executed and dated by the Executive and
delivered to the Company in a form acceptable to the Company prior to the
Executive’s death) and surviving the Executive or, if none, to the Executive’s
estate.

19.    No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.

20.    Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. Notwithstanding any other provision of this Agreement, the
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code. For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. If the Executive is a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) and any of the Company’s stock
is publicly traded on an established securities market or otherwise, then
payment of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months after termination of Executive’s employment or, if
earlier, Executive’s death, as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”). In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Executive’s expense, with the Executive
having a right to reimbursement from the Company once the 409A Deferral Period
ends, and the balance of the benefits shall be provided as otherwise scheduled.
For purposes of this Agreement, termination of employment shall mean a
“separation from service” within the meaning of Section 409A of the Code where
it is reasonably anticipated that no further services would be performed after
such date or that the level of bona fide services

 

19



--------------------------------------------------------------------------------

Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36-month
period (or, if lesser, Executive’s period of service). Notwithstanding anything
herein to the contrary, all taxable reimbursements and in-kind benefits provided
by Company under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred by
Executive during the period of time specified in the Agreement; (ii) any in-kind
benefits must be provided by Company during the period of time specified in the
Agreement; (iii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

21.    Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to the Executive, at the Company’s expense (the
“Accounting Firm”), and the Accounting Firm shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to this Section 21, could have been
made without the imposition of the Excise Tax (“Underpayment”). In such event,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.

22.    Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

PRGX GLOBAL, INC. By:  

/s/ Victor A. Allums

Its:  

Senior Vice President and General Counsel

  600 Galleria Parkway   Suite 100   Atlanta, Georgia 30339   Attn: General
Counsel

 

EXECUTIVE

/s/ Deborah M. Schleicher

Deborah M. Schleicher

12320 Riding Fields Road

Rockville, Maryland 20850

 

21



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED TERRITORY

“Restricted Territory” refers to the Atlanta-Sandy Springs-Marietta, GA
Metropolitan Statistical Area.

 

A – 1 of 1